Citation Nr: 1744540	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  00-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether an August 2005 rating decision granting service connection for generalized anxiety disorder and assigning a 100 percent evaluation effective from April 29, 1992 is effective and binding on VA.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

[Other claims are being addressed in a separate Board decision, as cited below.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the lengthy procedural history of this claim is warranted to clarify the issues on appeal and the actions taken herein.  In this regard, a March 1994 rating decision, in pertinent part, denied entitlement to service connection for a psychiatric disability.  See 1994 Rating Decision.  The Veteran disagreed with this determination, and he perfected his appeal as to this issue by a September 1995 substantive appeal.  See November 1994 Notice of Disagreement (on VA Form 21-4138, Statement in Support of Claim); September 1995 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal).  

In December 1999, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing is of record.

In a May 2000 decision, the Board denied service connection for a psychiatric disability on the basis that it was not a well-grounded claim, and denied service connection for PTSD on the merits.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In November 2002, the parties filed a Joint Motion for Remand (JMR), which, in pertinent part, asked the Court to vacate the May 2000 Board decision denying entitlement to service connection for an acquired psychiatric disability, to include PTSD, and to remand the issue to the Board for additional consideration.  See November 2002 JMR (finding that, in denying service connection for a psychiatric condition, the Board failed to provide adequate reasons and bases for its evaluation of the medical evidence and the Veteran's competency to provide a medical opinion in view of his medical training).  The Court granted the JMR later that month.  See CAVC Order dated November 26, 2002.

The case returned to the Board in November 2003, at which time, the Board remanded the claim for additional procedural and evidentiary development, including for the provision of a contemporaneous VA psychiatric evaluation to evaluate the nature and etiology of his claimed condition.  See November 2003 Board Decision.

The RO undertook the requested development, and the Veteran underwent VA psychiatric evaluation in February 2005.  See February 2005 VA Psychiatry Compensation and Pension (C&P) Evaluation Report (finding that, although the Veteran does not meet the diagnostic criteria for PTSD, he does "meet[ the] criteria for a generalized anxiety disorder diagnosis"); May 2005 VA Psychiatry C&P Addendum Opinion (providing the opinion that the Veteran's diagnosed generalized anxiety disorder is "at least as likely as not related to [his] period of active service").  

Subsequently, in August 2005, the RO prepared a rating decision granting service connection for generalized anxiety disorder and assigning a 100 percent evaluation effective April 29, 1992.  See Rating Decision Narrative and Codesheet dated August 31, 2005.  Despite this, the RO apparently determined that the rating decision was premature, and instead scheduled the Veteran for an additional VA psychiatric evaluation, which occurred in December 2005.  See VA Psychiatry C&P Evaluation Report and Opinion dated December 21, 2005, signed January 27, 2016 (finding that the Veteran's anxiety and sleep problems preexisted service and thus were not caused or aggravated by his active service); April 2006 VA Psychiatry C&P Addendum Opinion (opining that, because "anxiety, depressive and sleep symptoms are noted in the [Veteran's] pre-induction physical of November 16, 1965" and because "Generalized Anxiety Disorder . . . is quite often a disorder that has continuation throughout life," the Veteran's diagnosed generalized anxiety disorder "was not permanently worsened during service").  Thereafter the RO issued a May 2006 supplemental statement of the case (SSOC) that continued to deny the claim.  See May 2006 SSOC (finding that there was "no objective evidence that anxiety and sleep problems were caused by the service or worsened by the service").

The claim returned to the Board in March 2007, at which time the Board denied service connection for a psychiatric disorder, finding that the evidence of record failed to demonstrate either that the Veteran had a current diagnosis of PTSD or that the Veteran's diagnosed psychiatric conditions were related to service.  The Veteran again appealed to the Court, and in a March 2009 Memorandum Decision, the Court vacated the Board's March 2007 decision and remanded the case back to the Board for further adjudication consistent with its decision.  In particular, the Court found that found that the Board decision "rel[ied] heavily on the fact that the [Veteran]'s symptomatology appeared to preexist service" but failed to address the applicability of the presumption of soundness.  See CAVC Memorandum Decision dated March 27, 2009.  Moreover, the Court determined that the March 2007 Board decision also "failed to discuss favorable evidence in the record that is supportive of a finding of service connection for a general anxiety disorder" in the form of a previous December 1998 VA PTSD Patient Treatment Status Summary that "contain[ed a] positive nexus opinion[] relating the [Veteran]'s general anxiety disorder to service"  See id.  

In November 2009, the Board again remanded the claim for further evidentiary development, pursuant to the March 2009 Memorandum Decision.  See November 2009 Board Decision.  Specifically, the Board directed that the Veteran be afforded a neuropsychiatric examination that addressed whether he had a current mental disorder that resulted from a mental disorder that was superimposed upon the preexisting personality disorder, or whether any other preexisting neuropsychiatric disorder (other than the personality disorder) was aggravated by active service.  Additionally, the Board requested that the examiner determine whether "the Veteran ha[d] any other neuropsychiatric disorder which did not preexist service and is etiologically related to service," to include generalized anxiety disorder.  See id. (emphasis in original).  

The Veteran was subsequently afforded a VA psychiatric examination in February 2010.  See February 2010 VA Mental Disorders C&P Examination Report (reflecting diagnoses including Generalized Anxiety Disorder and Depressive Disorder, NOS; noting that the Veteran's "claimed anxiety, depressive and sleep symptoms were noted in the pre-induction physical of November 16, 1965;" and opining that "[i]t is possible that [the Veteran]'s military experience aggravated his pre-existing conditions, but it is more likely than not that [the Veteran]'s current psychiatric symptoms are a continuation of his preexisting conditions").  Thereafter, a March 2010 SSOC continued to deny entitlement to service connection for an acquired psychiatric disability, to include PTSD.

In an August 2010 decision, the Board again denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See August 2010 Board Decision (finding that "service connection for an acquired psychiatric disorder, including PTSD is not warranted because the Veteran had a diagnosed passive aggressive personality disorder prior to service that did not increase in severity during service and because the acquired psychiatric disorders first manifested greater than one year after discharge and are not related to any aspect of service").  The Veteran appealed the Board's decision to the Court, and, in a September 2011 Order, the Court endorsed an August 2011 JMR, vacated the Board's August 2010 denial of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the matter to the Board for compliance with the instructions in the joint motion.  See CAVC Order dated September 13, 2011.  In this regard, the parties to the JMR agreed that "the Board erred in failing to consider the August 2005 decision review officer (DRO) decision which granted 'service connection for generalized anxiety disorder with an evaluation of 100 percent, effective April 29, 1992.'"  See August 2011 JMR (also finding that the February 2010 VA psychiatric examination report and opinion, upon which the Board relied in its August 2010 denial, was inadequate as it lacked clarity and was unsupported by adequate rationale).  Specifically, the parties found that the Board failed to consider evidence indicating that the August 2005 rating decision was promulgated, and therefore binding on VA.  See id.  Accordingly, the JMR instructed that "on remand the Board must determine, after undertaking any development necessary to make such a determination, whether the August 2005 DRO decision was promulgated."  Id.  In light of this instruction, the Board has recharacterized the issues on appeal as reflected on the title page.  

In July 2012, the Board remanded the claim for service connection for a psychiatric disability for further development, pursuant to the August 2011 JMR.  See July 2012 Board Decision (instructing that the RO "provide a written narrative explaining the basis or bases for its apparent conclusion that the August 2005 rating decision was not promulgated" and also afford the Veteran a VA psychiatric examination to again opine as to the nature and likely etiology of the Veteran's psychiatric condition).  Although the Veteran was provided with a VA examination in September 2012, the RO failed to provide the requested narrative concerning the August 2005 rating decision before returning the claim to the Board in October 2013.  See September 2012 VA PTSD Disability Benefits Questionnaire (DBQ) (opining that the Veteran had a personality disorder that clearly and unmistakably preexisted his active service, that this preexisting personality disorder was not subject to superimposed disease or injury during his active service, and that his currently diagnosed psychiatric condition was less likely than not related to his active service).  Accordingly, in an October 2013 decision, the Board remanded the issue yet again to the RO for additional development.  See October 2013 Board Decision (noting the RO's failure to provide the narrative and also finding that the September 2012 VA psychiatric examination report and opinion was inadequate as the VA examiner's opinion misstated the evidentiary standard and did not provide a complete rationale for the conclusions reached).  

The RO undertook the requested development, and the Veteran underwent VA psychiatric evaluation in January 2014.  See January 2014 VA PTSD DBQ (opining that the Veteran's personality disorder clearly and unmistakably preexisted his active service; that the Veteran's pre-existing personality disorder was clearly and unmistakably not aggravated during his active service; that the Veteran's current psychiatric disorder clearly and unmistakably is not the result of a disease or injury superimposed upon the preexisting personality disorder during or as a result of active service; and that "there is not clear and unmistakable evidence that the Veteran's currently diagnosed psychiatric disorder(s) was incurred during or caused by active service").  Additionally, the RO prepared a memorandum in June 2016 "explaining basis for conclusion that August 31, 2005 rating was not promulgated."  See Memorandum from the Houston RO dated June 10, 2016.  

The claim thus returned to the Board in February 2017, at which time the Board remanded the case so that the Veteran could be afforded another Board hearing, based on his June 2016 request.  See February 2017 Board Decision (citing Cook v. Snyder, No. 15-0873, slip op. (U.S. Vet. App. Jan. 31, 2017) (precedential panel decision), which held that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings).  

Accordingly, in May 2017, the Veteran testified at a Board videoconference hearing before another Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.

VLJs who participate in hearings must also participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, however, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2016).  Therefore, this appeal is being decided by the panel of three VLJs listed below, which includes the VLJ before whom the Veteran testified in December 1999, as well as the VLJ before whom the Veteran testified in May 2017.

Additionally, the Court has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Here, the Veteran was not advised of his right to a third hearing pursuant to Arneson.  Nevertheless, in light of the favorable decision below, namely the determination that the August 2005 rating decision granting service connection for an acquired psychiatric disability is effective and binding on VA, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The Veteran's claim for service connection for Meniere's syndrome is addressed in a separate Board decision.


FINDINGS OF FACT

1.  The Veteran's electronic claims file contains a promulgated rating decision dated in August 2005 granting service connection for generalized anxiety disorder and assigning a 100 percent evaluation, effective April 29, 1992.

2.  Because the claim of entitlement to service connection for generalized anxiety disorder was granted by the RO, effective April 29, 1992, in an August 2005 rating decision, there is no longer a case or issue in controversy concerning that issue.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision granting service connection for generalized anxiety disorder and assigning a 100 percent evaluation effective April 29, 1992, is effective and binding on VA.  38 U.S.C.A. § 5104(a) (West 2014); 38 C.F.R. § 3.104(a) (2016); Sellers v. Shinseki, 25, Vet. App. 265 (2012).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder because the issue has been rendered moot. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Effectiveness of the August 2005 Rating Decision

As described in the introduction above, the August 2011 JMR determined that a threshold issue in the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder involved a determination as to whether an August 2005 rating decision, which granted service connection for generalized anxiety disorder with an evaluation of 100 percent, effective April 29, 1992, was promulgated, and is thus effective and binding on VA.  See August 2011 JMR.

Generally, for an RO decision to be effective, the RO must provide notice in accordance with 38 U.S.C.A. § 5104(a) ("section 5104(a) notice").  See 38 C.F.R. § 3.104(a) (2016) ("A decision of a duly constituted rating agency . . . shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. [§] 5104.").  Such notice must be "provide[d]" to the claimant and the claimant's representative and include "an explanation of the procedure for obtaining review of the decision."  38 U.S.C.A. § 5104(a) (West 2014).  Additionally, in any case where the benefit sought is denied, the notice must also include "(1) a statement of the reasons for the decision, and (2) a summary of the evidence considered" in making the determination.  38 U.S.C.A. § 5104(b) (West 2014).  

Once section 5104(a) notice has been issued, the RO may not effect any revisions to its decision, sua sponte, on the same factual basis, absent a finding of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) (West 2014); 38 C.F.R. §§ 3.104(a) (Finality of Decisions), 3.105(a) (Revision of Decisions) (2016).  See also Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (noting that binding the RO at the time section 5104(a) notice is issued serves to "preclude repetitive and belated readjudication of veterans' benefit[s] claims").  

Here, as alluded to above, the record contains a DRO decision, dated August 31, 2005, granting service connection for generalized anxiety disorder and assigning a 100 percent rating, effective April 29, 1992.  The first page of that decision reflects a large, hand drawn "X" and a handwritten note dated May 12, 2006 stating "Rating not promulgated."  See August 2005 DRO Decision (emphasis in original).  Accompanying that rating decision is a codesheet of the same date, August 31, 2005, signed by "Amarilis Torres, DRO."  See August 2005 DRO Decision Codesheet.  A report of contact dated the following day, September 1, 2005, reflects that "A. Torres, DRO" phoned the Veteran's then representative, Daniel G. Krasnegor, Esq., and "informed the lawyer of the large retro."  See September 2005 Report of Contact (VA Form 119).  An undated retroactive payment calculation worksheet reflects a retroactive payment totaling $249,392.00 for the period from May 1, 1992 through August 31, 2005.

The record also contains a notification letter from the Houston RO informing the Veteran that a decision was made on his claim granting a 100 percent rating for generalized anxiety disorder effective April 29, 1992, and including a chart of the Veteran's monthly entitlement amount from May 1, 1992 forward.  See September 2005 Notification Letter (noting enclosures including the August 2005 Rating Decision, as well as VA Form 21-8760, Additional Information for Veterans with Service-Connected Permanent and Total Disability; VA Form 21-686c, Declaration of Status of Dependents; VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation; VA Form 28-8890, Important Information about Vocational Rehabilitation Benefits; VA Form 22-5490, Dependents' Application for VA Education Benefits; and VA Form 4107, Your Rights to Appeal Our Decision).  The front page of that letter has a stamp in the upper left corner reflecting a date of issuance of September 27, 2005, and the final page contains the stamped signature of [redacted], Chief, Veterans Service Center.  See id.  There is also a large, hand drawn "X" across the first page of the letter.  See id.  A "disability/death award" sheet dated October 7, 2005 reflects a listing of the Veteran's monthly entitlement amount calculated based on the assignment of a 100 percent rating for the period from May 1, 1992 forward, which mirrors the amounts listed in the September 2005 notification letter.  See October 2005 Disability/Death Award.  The October 2005 award sheet additionally contains a handwritten note stating that the "award will generate . . . retro payment."  See id.  See also October 2005 Past Due Benefits Worksheet Initial Calculation (providing information concerning the benefits paid to the Veteran from May 1, 1992 through August 31, 2005, as well as the past-due benefits award amount, for the purposes of calculating the retroactive payment amount).

Also of record is an undated, typewritten note from "[redacted]" to "[redacted]" providing "comments on this 250K retro case" and indicating that "[redacted]" and "[redacted]" reviewed the claim and decided that "[i]t would be nice to have" a new examination from a different VA examiner, given the conflicting medical evidence of record concerning the Veteran's psychiatric diagnoses.

The August 2011 JMR acknowledged the foregoing evidence and determined that, although the RO apparently determined that the August 2005 rating decision was not promulgated as evidenced by the handwritten note on the copy of the rating decision that was associated with the Veteran's claims file, "the September 2005 report of contact and letter from the RO indicate otherwise."  See August 2011 JMR.  Accordingly, as discussed in the introduction above, the August 2011 JMR instructed that "on remand the Board must determine, after undertaking any development necessary to make such a determination, whether the August 2005 DRO decision was promulgated."  Id.  Pursuant to this directive, the Board thus instructed the RO to "provide a written narrative explaining the basis or bases for its apparent conclusion that the August 2005 rating decision was not promulgated" and to undertake "[a]ny development deemed necessary" to complete such a narrative, "including but not limited to interviews of the specific people involved in the writing of the August 2005 rating decision and the decision not to promulgate it."  See July 2012 and October 2013 Board Decisions.  


In response, the RO prepared a June 2016 memorandum concluding that the August 2005 rating decision was not promulgated and no notice was sent to the Veteran.  See June 2016 Rating Veterans Service Representative (RVSR) Memorandum (emphasis added).  In support of this finding, the June 2016 memorandum noted that "[t]he August 31, 2005 rating has the notations of 'premature rating' and 'not promulgated' written on the document on May 12, 2006."  See id.  But see August 2005 DRO Decision (containing the notation of "Rating not promulgated 5/12/06" written on the front page, and reflecting an undated, unsigned note attached to the decision stating "premature decision/not promulgated").  However, neither "[t]he Decision Review Officer that generated the rating decision," nor "the Decision Review Officer that wrote the notations on May 12, 2006," were available to provide any information, as they were no longer employed by VA.  See June 2016 RVSR Memorandum.  Nevertheless, the June 2016 memorandum noted that the undated, typewritten note from "[redacted]" to "[redacted]," described above, was "written by [redacted] to [redacted] on September 01, 2005."  See id. (stating that the undated, typewritten note "indicates case was reviewed by [redacted]" but that "[redacted] is no longer employed by VA and is not available to comment on this matter").  At that time, "[redacted] was the Assistant Veterans Service Center Manager . . . at Houston RO," and [redacted] "was a Coach of a rating team" at the same RO.  Id.  As the Assistant Veterans Service Center Manager, Ms. [redacted] "had final authority for approval of large retro cases."  Id.  According to the June 2016 memorandum, "Mr. [redacted] indicates Ms. [redacted] did not agree with rating decision" for the reasons set forth in the undated, typewritten note.  Id.  Specifically, Ms. [redacted] apparently determined that "additional development was warranted due to an inadequate VA examination."  Id.  As such, the August 2005 "rating was not promulgated and the Veteran was not sent any notification for the non-promulgated rating decision."  See id. (emphasis added).


Despite this, in statements and testimony put forth in the years since the August 2011 JMR, the Veteran asserted that he received notification of the August 2005 rating decision in the form of a letter and a rating calculation worksheet informing him that service connection had been granted for generalized anxiety disorder, effective as of his 1992 date of claim, and that he would be receiving a retroactive award of $249,000.00.  See, e.g., October 2011 Statement in Support of Claim (VA Form 21-4138) (asserting that he was in receipt of "a VA letter[] stating that [he] was going to receive retroactive pay since 1992 for [his] Generalized Anxiety disorder"); June 2012 Statement in Support of Claim (VA Form 21-4138) (reporting that he was "awarded service connection [b]y the VA DRO in 2005 and [he] was due to receive retroactive pay from Apr 1992 to 2005 of the amount over $249,000"); January 2013 Statement in Support of Claim (VA Form 21-4138) (reporting that "[i]n August 2005 [he] was granted 100% service connection for Generalized Anxiety Disorder GAD, was notified that [he] was going to receive $249,000"); May 2017 Board Hearing Transcript (reporting that the Veteran received a "coded sheet that said subject to compensation 9400 generalized anxiety disorder, service-connected Vietnam incurred 100 percent for April 29, 1992" and that he was given "a chart of how much money [he] was going to get monthly" and an accounting showing that he was to receive "$249,000 [in retroactive pay] back in 2005").  The Veteran also maintains that he was informed by his then counsel of the award of service connection and the resultant retroactive payment.  See, e.g., March 2014 Statement in Support of Claim (VA Form 21-4138) (reflecting that his "lawyers were informed by the DRO on the amount of money decided for retroactive pay").

In Sellers v. Shinseki, 25 Vet. App. 265 (2012), the United States Court of Appeals for Veterans Claims addressed the question of whether a "merely provisional" rating decision that was not formally issued was, nonetheless, effective and therefore binding on VA by virtue of the Veteran's receipt of notice of the decision.  See id. at 275-77.  In finding the "draft decision" to be binding on VA, the Court held that the question of the promulgation and effectiveness of a rating decision centered upon a determination as to whether the Veteran actually received notice of the decision.  See id. at 277 (finding that the "caselaw makes clear that defects of decisional notice are cured when the record demonstrates that the claimant and his representative actually received notice of the decision" (citing Clark v. Principi, 15 Vet. App. 61, 62-64 (2001) and Hauck v. Brown, 6 Vet. App. 518, 519 (1994))).  In short, "where a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA pursuant to section 5104(a) and [38 C.F.R.] § 3.104(a)."  See Sellers, 25 Vet. App. at 277.  

Significantly, in Sellers, the Veteran received a phone call in June 2004 from an official at the Houston RO notifying him that his pending claim had been granted, that service connection had been established with a 100 percent evaluation effective in July 1988, and that a rating decision was forthcoming.  See id. at 268.  On subsequent phone conversations, the same official from the Houston RO confirmed to the Veteran that he was to receive a retroactive award in excess of $500,000.00 based on the grant of service connection and the assignment of a 100 percent rating effective from July 1988.  Id.  The Veteran was subsequently informed that the issuance of the rating decision was delayed pending further review.  Id. at 268-69.  In January 2005, the RO issued a rating decision which granted service connection and assigned a 100 percent rating effective in February 2004, but denied an effective date prior to February 2004.  Id. at 269.  The Veteran appealed, and in support submitted a "draft" rating decision of the Houston RO, dated in June 2004, which established an effective date in 1988 for the award of service connection with a 100 percent rating.  See id. at 270-71.  In addition, the Veteran submitted a copy of an undated notification letter from the Houston RO addressed to his representative and "contain[ing] the stamped signature of Houston RO chief [redacted]."  See id. at 270-71.  That notification letter reflected enclosures including a rating decision and a copy of VA Form 4107, Your Rights to Appeal Our Decision.  See id. at 271.  The record was "not clear as to when or how the [Veteran] obtained the notification letter or the June 2004 RO decision."  Id.  


In its analysis, the Court initially indicated that the manner in which the Veteran came into possession of the "draft" rating decision and undated cover letter was irrelevant; rather, the salient question focused on whether the documents in the Veteran's possession met "the minimum requirements for the content and effective transmission of decisional notice . . . codified in section 5104(a) and enumerated in 38 C.F.R. § 3.103(b)(1), (f)."  See id. at 276-77 (holding that "the issue [of] whether VA directly transmitted decisional notice to the claimant is moot where actual receipt is established" (citing Ashley v. Derwinski, 2 Vet. App. 62, 65-67 (1992))).  In particular, "notice of an RO decision shall be 'provide[d] to the claimant and to the claimant's representative' and such notification shall be 'in writing.'"  Sellers, 25 Vet. App. at 276 (citing 38 U.S.C.A. § 5104(a); 38 C.F.R. § 3.103(b)(1), (f)).  Further, "'[a]ll notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing subject to paragraph (c) of this section; the right to initiate an appeal by filing a Notice of Disagreement which will entitle the individual to a Statement of the Case for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected . . ."  Id. at 276 (quoting 38 C.F.R. § 3.103(f)).  The fact that the undated notification letter submitted by the Veteran listed VA's Form 4107, Your Rights to Appeal Our Decision, as an enclosure, thus "indicates that the [Veteran] received notice of his appellate rights as required by § 3.103(b)(1), (f)."  Id.

Additionally, the Court determined that "the record at bar provide[d] ample evidence that the [Veteran] and his representative received the June 2004 RO decision and notification letter," based in part on the evidence reflecting that the Veteran was phoned by a Houston RO official and told "that a decision had been rendered and that written notice was forthcoming;" that Houston "RO officials prepared a notification letter [and] secured the RO Chief's signature . . .;" and that the Veteran submitted a copy of the June 2004 RO decision and the undated notification letter from the Houston RO in conjunction with his appeal.  See id.  Accordingly, the Court held that it "need not decide how the [Veteran] received the June 2004 RO decision directly from the RO or from his representative because the facts of this case establish that VA provided notice of the June 2004 RO decision in accordance with section 5104(a) and § 3.103(b)(1), (f)."  Id.  

The facts of the instant case are analogous to those addressed by the Court in Sellers.  Here, the RO prepared a rating decision that granted entitlement to service connection for generalized anxiety disorder and assigned a 100 percent rating, effective April 29, 1992.  See August 2005 DRO Decision and Codesheet.  That decision was organized into "narrative" and "codesheet" sections; the "narrative" section included "Introduction," "Decision," "Evidence," "Reasons for Decision," and "References" subsections; and included the assignment of a specific evaluation and effective date.  See id.  See also Sellers, 25 Vet. App. at 279 (discussing the "decisional content stipulations set forth in [VA Adjudication Procedures Manual] M21-1" and noting that "such provisions do not explicitly establish the sequence in which RO adjudicative tasks are performed, nor do they demonstrate that an 'award' letter must be generated before a 'rating decision' can be transmitted to a claimant and bind VA"); see, too, M21-1, Part VI, Historical Chapter 3, Subchapter ii, Paragraphs 3.08-3.30 (in effect prior to December 2005) (concerning "Preparation of the Rating Decision").  But see 38 C.F.R. § 19.5 (2016) (reflecting that Board is not bound by the M-21, as it is "not bound by Department manuals, circulars, or similar administrative issues"). 

Furthermore, in the instant case, following preparation of the decision, an official from the Houston RO phoned the Veteran's then representative and informed him of the decision and the forthcoming large retroactive payment.  See September 2005 Report of Contact (VA Form 119).  See also Sellers, 25 Vet. App. at 268 (reflecting that an official from the Houston RO informed the Veteran over the phone of the rating decision granting his claim and of the resultant large forthcoming retroactive payment).  Additionally, retroactive payment calculation worksheets were created that list the benefits paid to the Veteran from May 1, 1992 through August 31, 2005, list the new monthly entitlement amounts due as a result of the grant of service connection for generalized anxiety disorder, and contain a calculation of the past-due benefits award amount.  See, e.g., October 2005 Disability/Death Award; October 2005 Past Due Benefits Worksheet Initial Calculation; Undated Retroactive Payment Calculation Worksheet.  See also Sellers, 25 Vet. App. at 276 (concluding that verbal notification by an official from the RO of a decision and forthcoming award supported the finding that the Veteran received actual notice of that rating decision).  

Here, the Houston RO also prepared a notification letter that informed the Veteran that a decision was made on his claim granting service connection for generalized anxiety disorder with a 100 percent rating effective April 29, 1992; included a chart of the Veteran's monthly entitlement amount from May 1, 1992 forward; listed enclosures including the "Rating Decision" and VA Form 4107, Your Rights to Appeal Our Decision; and contained the stamped signature of [redacted], Chief, Veterans Service Center.  See September 2005 Notification Letter.  See also Sellers, 25 Vet. App. at 270-71, 278 (reflecting that the undated letter submitted by the Veteran listed enclosures including the Rating Decision and VA Form 4107, Your Rights to Appeal Our Decision and "contain[ed] the stamped signature of Houston RO Chief [redacted]"; and noting that the fact that RO officials "prepared a notification letter [and] secured the RO Chief's signature" supported the determination that the Veteran received actual notice of the "draft" rating decision in accordance with 38 U.S.C.A. § 5104(a) and 38 C.F.R. § 3.103(b)(1), (f)).  Additionally, although the notification letter at issue in Sellers was undated and thus did not contain "any . . . indication[] to show that it was ever mailed to the Veteran," see Sellers, 25 Vet. App at 273 (quoting the Board's rationale for the determination that the RO decision at issue was not received by the Veteran in the regular course of business), the notification letter prepared by the RO in the instant case did contain such a date stamp.  See September 2005 Notification Letter (reflecting a date stamp of "SEP 27 2005").  As such, the Board finds this indicium of mailing to be especially probative.  See M21-1, Part III, Chapter 11, Subchapter I, Paragraph 11.06 (in effect prior to December 2005) (concerning the clerical procedures for "Initialing, Dating and Filing [Outgoing] Correspondence" and instructing RO personnel to "[d]ate letters and all copies before release").  

As detailed above, the June 2016 memorandum from the Houston RO based the determination that the August 2005 rating decision was not promulgated primarily upon the finding that the Assistant Veterans Service Center Manager (AVSCM), who "had final authority for approval of large retro cases," indicated in a "September 01, 2005 document [that] additional development was warranted due to an inadequate VA examination."  See June 2016 RVSR Memorandum.  However, the memorandum fails to consider or address in any way the notification letter prepared by the Houston RO and date stamped nearly 4 weeks after the AVSMC apparently determined that the rating decision was premature.  Neither does the June 2016 memorandum address the retroactive payment calculations undertaken immediately following the preparation of the date-stamped letter.  See, e.g., October 2005 Disability/Death Award; October 2005 Past Due Benefits Worksheet Initial Calculation.  Instead, the June 2016 memorandum merely concluded that "the Veteran was not sent any notification for the non-promulgated rating decision," without addressing the evidence indicating otherwise.   See June 2016 RVSR Memorandum.  See also Sellers, 25 Vet. App. at 276-77 (holding that "where a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA").  

Rather, here, the Veteran's representative received notification of the August 2005 rating decision granting service connection for generalized anxiety disorder with a 100 percent rating effective April 29, 1992, in the form of a phone call on September 1, 2005 from an official of the Houston RO.  Additionally, the Veteran has asserted in statements and testimony put forth throughout the pendency of his claim that he received a notification letter informing him that service connection had been granted for generalized anxiety disorder, effective as of his 1992 date of claim and containing a chart reflecting his updated monthly entitlement amount.  Such a notification letter is of record and is date stamped in September 2005, pursuant to VA's procedure for handling outgoing mail.  That letter states that a decision was made that generalized anxiety disorder "was/were related to [the Veteran's] military service, so service connection has been granted."  See September 2005 Notification Letter.  That letter additionally reflects the effective date and evaluation assigned his newly connected condition, charts his updated entitlement amounts throughout the relevant claims period, and notes enclosures including the underlying rating decision and a notification of the Veteran's appellate rights.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. § 3.103(b)(1), (f).  


The Board acknowledges that the copy of the August 2005 rating decision that has been associated with the claims file contains a large, hand drawn "X" on the cover page of the narrative section and a handwritten notation dated in May 2006 stating that the decision was "not promulgated."  See August 2005 DRO Decision (emphasis in original).  Additionally, the copy of the September 2005 notification letter associated with the claims file contains a large hand drawn "X" on the first page.  However, even assuming that the rating decision and narrative were crossed out in May 2006 by the same person who wrote "Rating not promulgated" on the face of the narrative, there is no explanation as to the basis for the addition of these handwritten notations.  Additionally, based on the May 2006 date of the handwritten notation, it appears that the rating decision and notification letter were created by the RO, the notification letter was date stamped, and the documents were associated with the Veteran's physical claims file in unaltered form at some point prior to May 2006.  This tends to support, rather than diminish, the Veteran's assertions that he received notification of the rating decision.  Accordingly, there is no probative evidence that contradicts the Veteran's assertion that he received actual notice of the August 2005 rating decision, either in the form of the September 2005 notification letter or from his then representative.  

As discussed above, VA laws and regulations generally require that, for an RO decision to become effective and binding on VA, the RO must provide notice in accordance with 38 U.S.C.A. § 5104(a), which, as enumerated in 38 C.F.R. § 3.103(b)(1), (f), dictates that notice of an RO decision shall be provided to the claimant and to his or her representative and such notification shall be in writing.  See Sellers, 25, Vet. App. at 276.  However, defects of decisional notice can be cured when the record demonstrates that the claimant and his representative had actual notice of the decision.  See id. at 277; see also Ashley v. Derwinski, 2 Vet. App. 62, 65-67 (1992).  

In light of the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran received actual notice of the August 2005 DRO decision granting service connection for generalized anxiety disorder and assigning a 100 percent rating, effective April 29, 1992.  See 38 C.F.R. § 3.102.  Furthermore, there is no dispute that the August 2005 rating decision is an authentic product of the RO adjudicative process containing content typical of RO rating decisions.  See Sellers, 25 Vet. App. at 278-79.  See also 38 C.F.R. § 19.5.  Accordingly, VA is bound by the August 2005 DRO decision granting service connection for generalized anxiety disorder and assigning a 100 percent rating effective from April 29, 1992.  See Sellers, 25 Vet. App. at 279 (finding that VA is bound by a rating decision where such a "decision is an authentic product of the RO adjudicative process"; where it "contains content typical of RO rating decisions"; and where the RO "provided notice of the . . . decision to the appellant and his representative consistent with section 5104(a) and § 3.103(b)(1), (f)").

Given the Board's determination that the August 2005 rating decision is binding upon VA, the RO may not effect any revisions to this decision, sua sponte, on the same factual basis, absent a finding of CUE.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. §§ 3.104(a), 3.105(a); Cook, 318 F.3d at 1339.  See also MacKlem v. Shinseki, 24 Vet. App. 63 (2010) and Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009) (reflecting that that policies that impinge upon the "veteran's right to participate and respond" while VA revises a decision on the veteran's claims violate 38 C.F.R. § 3.103(c), among other regulations).  Such a finding has not been made in this case.  Accordingly, to the extent that any adjudicative actions subsequent to August 2005 are underpinned by the premise that service connection is not in effect for an acquired psychiatric disability, such determinations are rendered void by the Board's decision herein.  

II.  Service Connection Claim

In light of the Board's decision above, service connection for generalized anxiety disorder is now in effect from April 29, 1992, the date of the Veteran's initial claim for service connection for a psychiatric condition.  See 38 C.F.R. § 3.400(b)(1)(ii) (2016) (concerning effective dates for service connection claims).  Accordingly, there is effectively no longer any allegation of error of fact or law concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as that claim was granted by the effective and binding August 2005 rating decision.  

Thus, the issue of entitlement to service connection for an acquired psychiatric disorder has been rendered moot, and there remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board is dismissing the appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ORDER

The August 2005 rating decision granting service connection for generalized anxiety disorder and assigning a 100 percent evaluation effective April 29, 1992 is effective and binding on VA.

The appeal of the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is dismissed.





___________________________
JENNIFER HWA
Veterans Law Judge, 
Board of Veterans' Appeals


___________________________
D. C. SPICKLER
Veterans Law Judge, 
Board of Veterans' Appeals




___________________________
BRADLEY W. HENNINGS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


